Exhibit 10.1

 

Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA) LLC

as Agent for Credit Suisse Capital LLC

11 Madison Avenue

New York, New York 10010

Facsimile: (212) 743-3661

Telephone: (212) 325-9182

 

DATE:

 

March 6, 2018

 

 

 

TO:

 

Duke Energy Corporation

 

 

 

ATTENTION:

 

550 South Tryon Street
Charlotte, North Carolina 28202-1803

 

 

 

TELEPHONE

 

 

 

 

 

FROM:

 

Credit Suisse Securities (USA) LLC, acting as Agent for Credit Suisse Capital
LLC

 

 

 

TELEPHONE:

 

(212) 325-9182

 

 

 

SUBJECT:

 

Issuer Forward Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Credit Suisse
Capital LLC (“Dealer”), through its agent Credit Suisse Securities (USA) LLC
(the “Agent”), and Duke Energy Corporation (“Counterparty”), on the Trade Date
specified below (the “Transaction”).  This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.  This
Confirmation is a confirmation for purposes of Rule 10b-10 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates and supersedes all prior or contemporaneous written or oral
communications with respect thereto. This Confirmation shall supplement, form a
part of, and be subject to an agreement (the “Agreement”) in the form of the
1992 ISDA Master Agreement (Multicurrency — Cross Border) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation) on the Trade Date. The
Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions”) as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) are incorporated into this Confirmation.  Any
reference to a currency shall have the meaning contained in Section 1.7 of the
2006 ISDA Definitions as published by ISDA.

 

--------------------------------------------------------------------------------


 

THIS CONFIRMATION AND THE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION. 
NOTWITHSTANDING THE FOREGOING, OR ANYTHING TO THE CONTRARY IN THIS CONFIRMATION
OR THE AGREEMENT, COUNTERPARTY DOES NOT BY THIS CONFIRMATION OR THE TRANSACTION
HEREUNDER SUBMIT TO THE JURISDICTION OF ANY FOREIGN NATION OR FOREIGN
SUPRANATIONAL ORGANIZATION OR SUCH ENTITY’S LAWS OR REGULATIONS, INCLUDING
WITHOUT LIMITATION THE EUROPEAN MARKET INFRASTRUCTURE REGULATION.  THIS
CONFIRMATION, THE AGREEMENT AND THE TRANSACTION ARE INTENDED TO BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK AND NOT THE LAWS, RULES OR
REGULATIONS OF ANY FOREIGN JURISDICTION.

 

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN
THE BOROUGH OF MANHATTAN IN NEW YORK CITY IN CONNECTION WITH ALL MATTERS
RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM
OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

Each of Dealer and Counterparty acknowledges to and agrees with the other party
hereto and to and with the Agent that (i) the Agent is acting as agent for
Dealer under the Transaction pursuant to instructions from Dealer, (ii) the
Agent is not a principal or party to the Transaction, and may transfer its
rights and obligations with respect to the Transaction, it being understood that
no such transfer shall release Dealer from any of its obligations with respect
to the Transaction, (iii) the Agent shall have no responsibility, obligation or
liability, by way of issuance, guaranty, endorsement or otherwise in any manner
with respect to the performance of either party under the Transaction,
(iv) Dealer and the Agent have not given, and Counterparty is not relying (for
purposes of making any investment decision or otherwise) upon, any statements,
opinions or representations (whether written or oral) of Dealer or the Agent,
other than the representations expressly set forth in this Confirmation or the
Agreement, and (v) each party agrees to proceed solely against the other party,
and not the Agent, to collect or recover any money or securities owed to it in
connection with the Transaction.  Each party hereto acknowledges and agrees that
the Agent is an intended third party beneficiary hereunder.  Counterparty
acknowledges that the Agent is an affiliate of Dealer.  Dealer will be acting
for its own account in respect of this Confirmation and the Transaction
contemplated hereunder.

 

The time of dealing for the Transaction will be confirmed by Dealer upon written
request by Counterparty.

 

1.                                      In the event of any inconsistency among
this Confirmation, the Swap Definitions, the Equity Definitions or the
Agreement, the following will prevail for purposes of the Transaction in the
order of precedence indicated: (i) this Confirmation; (ii) the Equity
Definitions; (iii) the Swap Definitions and (iv) the Agreement.

 

2

--------------------------------------------------------------------------------


 

2.                                      Each party will make each payment
specified in this Confirmation as being payable by such party not later than the
specified due date, for value on that date in the place of the account specified
below or otherwise specified in writing, in freely transferable funds and in a
manner customary for payments in the required currency.

 

3.                                      General Terms:

 

Buyer:

 

Dealer.

 

 

 

Seller:

 

Counterparty.

 

 

 

Trade Date:

 

March 6, 2018.

 

 

 

Effective Date:

 

March 9, 2018, or such later date on which the conditions set forth in Section 4
of this Confirmation have been satisfied.

 

 

 

Number of Shares:

 

Initially, (x) if no Initial Hedging Disruption (as defined in Section 4(b))
occurs, 9,250,000 Shares (the “Full Number of Shares”) or (y) if an Initial
Hedging Disruption occurs, the Reduced Number of Shares (as defined in
Section 4(b)).

 

 

 

Maturity Date:

 

December 27, 2018 (or, if such date is not a Clearance System Business Day, the
next following Clearance System Business Day).

 

 

 

Daily Forward Price:

 

On the Effective Date, the Initial Forward Price, and on any other day, the
Daily Forward Price as of the immediately preceding calendar day multiplied by
the sum of (i) 1 and (ii) the Daily Rate for such day; provided that on each
Forward Price Reduction Date (including, for the avoidance of doubt, any Forward
Price Reduction Date occurring from the Trade Date to a date on or before the
Effective Date), the Daily Forward Price in effect on such date shall be the
Daily Forward Price otherwise in effect on such date, minus the Forward Price
Reduction Amount for such Forward Price Reduction Date.

 

 

 

Initial Forward Price:

 

USD $74.0720 per Share.

 

 

 

Daily Rate:

 

For any day, (i)(A) Overnight Bank Rate for such day, minus (B) the Spread,
divided by (ii) 365. For the avoidance of doubt, the Daily Rate may be negative.

 

 

 

Overnight Bank Rate

 

For any day, the rate set forth for such day opposite the caption “Overnight
bank funding rate”, as such rate is displayed on the page “OBFR01 <Index> <GO>”
on the BLOOMBERG Professional Service, or any successor page; provided that if
no rate appears for any day on such page, the rate for the immediately preceding
day for which a rate appears shall be used for such day.

 

 

 

Spread:

 

65 basis points.

 

 

 

Forward Price Reduction Date:

 

Each ex-dividend date for the Shares as set forth in Schedule I hereto.

 

3

--------------------------------------------------------------------------------


 

Forward Price Reduction Amount:

 

For each Forward Price Reduction Date, the Forward Price Reduction Amount set
forth opposite such date on Schedule I.

 

 

 

Shares:

 

Common stock, $0.001 par value per share, of Counterparty (Exchange identifier:
“DUK”).

 

 

 

Exchange:

 

New York Stock Exchange.

 

 

 

Related Exchange(s):

 

All Exchanges.

 

 

 

Clearance System:

 

The Depository Trust Company.

 

 

 

Valuation:

 

 

 

 

 

Designated Valuation:

 

Subject to Section 9 of this Confirmation, Counterparty shall have the right to
designate a date (a “Designated Date”) occurring on or prior to the Maturity
Date for a valuation and settlement of the Transaction with respect to all or a
portion of the Undesignated Shares as of the Designated Date by written notice
to Dealer delivered no later than the applicable Settlement Method Election
Date; provided that Counterparty may not designate a Designated Date occurring
during an Unwind Period related to a different Designated Date. The portion of
the Undesignated Shares designated for valuation and settlement in respect of a
Designated Date shall be the “Designated Shares” for such Designated Date. If
the number of Undesignated Shares on the Maturity Date is greater than zero,
then the Maturity Date will be a Designated Date for a Physical Settlement with
a number of Designated Shares equal to such number of Undesignated Shares.

 

 

 

Valuation Date:

 

With respect to any Physical Settlement, the relevant Designated Date. With
respect to any Cash Settlement or Net Share Settlement, the last day of the
related Unwind Period.

 

 

 

Undesignated Shares:

 

At any time, the Number of Shares minus the aggregate number of Designated
Shares for all Designated Dates occurring prior to such time.

 

 

 

Unwind Period:

 

For any Cash Settlement or Net Share Settlement, a period beginning on, and
including, the Designated Date and ending on the date on which Dealer or its
affiliates finishes unwinding Dealer’s Hedge Positions in respect of such
Designated Date.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions shall be amended by deleting the words
“at any time during the one hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and replacing them with the words “at any time during the
regular trading session on the Exchange, without regard to after hours or any
other trading outside of the regular trading session hours”, and by replacing
“or (iii) an Early Closure” with: “(iii) an Early Closure, or (iv) a Regulatory
Disruption.”

 

4

--------------------------------------------------------------------------------


 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

 

 

Any Exchange Business Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be an Exchange Business Day; if a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.

 

 

 

 

 

A “Regulatory Disruption” shall occur if Dealer determines in good faith and in
its reasonable discretion, based on advice of counsel, that it is appropriate in
light of legal, regulatory or self-regulatory requirements or related policies
or procedures (so long as such requirements, policies or procedures, if
voluntarily adopted by Dealer, generally are applicable in similar circumstances
and are not arbitrarily or capriciously applied) for Dealer (or its agent or
affiliate) to refrain from all or any part of the market activity in which it
would otherwise engage in connection with the Transaction.

 

 

 

Consequences of Disrupted Days:

 

As set forth in Section 9 of this Confirmation.

 

 

 

Settlement:

 

 

 

 

 

Settlement Date:

 

The date one Settlement Cycle following each Valuation Date, except that in the
case of Physical Settlement, the date two Clearance System Business Days
following the relevant Designated Date.

 

 

 

Settlement Method Election:

 

Applicable; provided that:

 

 

 

 

 

(i)

Net Share Settlement shall be deemed to be included as an additional potential
settlement method under Section 7.1 of the Equity Definitions;

 

 

 

 

 

(ii)

Counterparty may elect Cash Settlement or Net Share Settlement only if
Counterparty represents and warrants to Dealer in writing that, as of the date
of such election,

 

 

 

 

 

 

 

(A)                 Counterparty is not aware of any material nonpublic
information concerning itself or the Shares;

 

 

 

 

 

 

 

(B)                 Counterparty is electing the settlement method and
designating the related Designated Date in good faith and not as part of a plan
or scheme to evade compliance with Rule 10b-5 under the Exchange Act
(“Rule 10b-5”) or any other provision of the federal securities laws;

 

 

 

 

 

 

 

(C)                 Counterparty is not “insolvent” (as such term is defined
under Section 101(32) of the U.S. Bankruptcy

 

5

--------------------------------------------------------------------------------


 

 

 

 

Code (Title 11 of the United States Code) (the “Bankruptcy Code”));

 

 

 

 

 

 

 

(D)                 Counterparty would be able to purchase, in open market
transactions, a number of Shares equal to the number of related Designated
Shares (or, if greater in the case of a Net Share Settlement, a number of Shares
with a value as of the date of such election equal to the product of (I) such
number of Designated Shares and (II) the then-current Daily Forward Price) in
compliance with the laws of Counterparty’s jurisdiction of organization;

 

 

 

 

 

 

 

(E)                  Counterparty is not electing Cash Settlement or Net Share
Settlement to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) in violation of the Exchange Act or any other
applicable securities laws; and

 

 

 

 

 

 

 

(F)                   such election, and settlement in accordance therewith,
does not and will not violate or conflict with any law, regulation or
supervisory guidance applicable to Counterparty, or any order or judgment of any
court or other agency of government applicable to it or any of its assets, and
any governmental consents that are required to have been obtained by
Counterparty with respect to such election or settlement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with.

 

 

 

 

 

 

(iii)

Notwithstanding any election to the contrary as of any Settlement Method
Election Date, Physical Settlement shall be applicable:

 

 

 

 

 

 

 

(A)                 to all of the Designated Shares for the relevant Designated
Date if, on the relevant Settlement Method Election Date, (I) the trading price
per Share on the Exchange (as determined by Dealer) is below fifty percent (50%)
of the Initial Forward Price (the “Threshold Price”) or (II) Dealer determines,
in its good faith and reasonable judgment, that it would be unable to purchase a
number of Shares in the market sufficient to unwind its hedge position in
respect of the Transaction and satisfy its delivery obligation hereunder, if
any, by the Maturity Date (x) in a manner that (A) would, if purchases by Dealer
were considered purchases by Counterparty or by an affiliated purchaser of
Counterparty, be compliant with the safe harbor provided by Rule 10b-18(b) under
the

 

6

--------------------------------------------------------------------------------


 

 

 

 

Exchange Act and (B) based on the advice of counsel, would not raise material
risks under applicable securities laws or (y) due to the lack of sufficient
liquidity in the Shares (each, a “Trading Condition”); or

 

 

 

 

 

 

 

(B)                 to all or a portion of the Designated Shares for the
relevant Designated Date if, on any day during the relevant Unwind Period,
(I) the trading price per Share on the Exchange (as determined by Dealer) is
below the Threshold Price or (II) Dealer determines, in its good faith and
reasonable judgment, that a Trading Condition has occurred, in which case the
provisions set forth below in Section 9(c) shall apply as if such day were the
“Early Valuation Date” and (x) for purposes of clause (i) of such paragraph,
such day shall be the last Unwind Date of such Unwind Period and the “Unwound
Shares” shall be calculated to, and including, such day and (y) for purposes of
clause (ii) of such paragraph, the “Remaining Amount” shall be equal to the
number of Designated Shares for the relevant Designated Date minus the Unwound
Shares determined in accordance with clause (x) of this sentence.

 

 

 

Electing Party:

 

Counterparty.

 

 

 

Settlement Method Election Date:

 

The second Scheduled Trading Day immediately preceding the relevant Designated
Date, except that in the case of Physical Settlement, the date specified in
writing by Counterparty no later than 5:00 p.m., New York City time, on the
relevant Designated Date.

 

 

 

Default Settlement Method:

 

Physical Settlement.

 

 

 

Physical Settlement:

 

If Physical Settlement is applicable, then on the relevant Settlement Date,
Dealer will pay to Counterparty an amount equal to the product of (x) the number
of Designated Shares for the related Designated Date and (y) the Daily Forward
Price on such Settlement Date and Counterparty will deliver to Dealer a number
of Shares equal to such number of Designated Shares. Section 9.2 of the Equity
Definitions (other than the last sentence thereof) will not apply to any
Physical Settlement.

 

 

 

Prepayment:

 

Not Applicable.

 

 

 

Variable Obligation:

 

Not Applicable.

 

 

 

Cash Settlement Payment Date:

 

The second Currency Business Day following each Valuation Date.

 

 

 

Forward Cash Settlement Amount:

 

The aggregate sum, for all Unwind Dates in the relevant Unwind Period, of the
Daily Cash Settlement Amounts.

 

7

--------------------------------------------------------------------------------


 

Daily Cash Settlement Amount:

 

For any Unwind Date, the product of (i) the Daily Share Number of such Unwind
Date and (ii)(A) the Settlement Price for such Unwind Date minus (B) the Daily
Forward Price on the day that is one Settlement Cycle immediately following such
Unwind Date.

 

 

 

Unwind Date:

 

Each Exchange Business Day during the Unwind Period on which Dealer or its
affiliates unwind any portion of Dealer’s Hedge Positions in respect of the
relevant Designated Date.

 

 

 

Daily Share Number:

 

For any Unwind Date, the number of Designated Shares with respect to which
Dealer or its affiliates unwind any portion of Dealer’s Hedge Positions in
respect of the relevant Designated Date.

 

 

 

Settlement Price:

 

For any Unwind Date, the weighted average price per Share at which Dealer or its
affiliates unwind any portion of Dealer’s Hedge Positions on such Unwind Date in
respect of the relevant Designated Date.

 

 

 

Net Share Settlement:

 

If Net Share Settlement is applicable, then on the relevant Net Share Settlement
Date:

 

 

 

 

 

(i)             if the Net Share Settlement Number is positive, then
Counterparty will deliver to Dealer a number of Shares equal to the Net Share
Settlement Number; and

 

 

 

 

 

(ii)          if the Net Share Settlement Number is negative, then Dealer will
deliver to Counterparty a number of Shares equal to the absolute value of the
Net Share Settlement Number;

 

 

 

 

 

in either case in accordance with Section 9.2 (last sentence only), 9.4 (with
the Net Share Settlement Date deemed to be a “Settlement Date” for purposes of
such Section 9.4), 9.8, 9.9, 9.11 (as modified herein) and 9.12 of the Equity
Definitions as if Physical Settlement were applicable.

 

 

 

Net Share Settlement Number:

 

A number of Shares equal to the sum of (i) the Aggregate Net Share Number as of
the last Unwind Date in any Unwind Period and (ii) the sum of the quotients
(rounded to the nearest whole number), for each Unwind Adjustment Amount for
such Unwind Period, obtained by dividing (x) such Unwind Adjustment Amount by
(y) the Settlement Price on the Forward Price Reduction Date relating to such
Unwind Adjustment Amount.

 

 

 

Aggregate Net Share Number:

 

As of any date, the aggregate sum, for all Unwind Dates in the relevant Unwind
Period occurring on or prior to such date, of the quotient (rounded to the
nearest whole number) obtained by dividing (x) the Daily Cash Settlement Amount
for such Unwind Date by (y) the Settlement Price for such Unwind Date.

 

 

 

Net Share Settlement Date:

 

The date one Settlement Cycle following each Valuation Date.

 

8

--------------------------------------------------------------------------------


 

Unwind Adjustment Amount:

 

For any Unwind Period, for any Forward Price Reduction Date that occurs during
the period from, and including, the date one Settlement Cycle immediately
following the relevant Designated Date to, and including, the date one
Settlement Cycle immediately following the relevant Valuation Date, an amount
equal to the product of (i) the relevant Forward Price Reduction Amount
multiplied by (ii)(A) if the Aggregate Net Share Number as of the date
immediately prior to the date one Settlement Cycle immediately preceding the
relevant Forward Price Reduction Date is a positive number, such Aggregate Net
Share Number or (B) otherwise, zero.

 

 

 

Unwound Shares:

 

For any Unwind Period at any time, the aggregate sum of the Daily Share Numbers
for all Unwind Dates in such Unwind Period that have occurred prior to such
time.

 

 

 

Delivery of Shares:

 

Notwithstanding anything to the contrary herein, either party may, by prior
notice to the other party, satisfy its obligation to deliver any Shares or other
securities on any date due (an “Original Delivery Date”) by making separate
deliveries of Shares or such securities, as the case may be, at more than one
time on or prior to such Original Delivery Date, so long as the aggregate number
of Shares and other securities so delivered on or prior to such Original
Delivery Date is equal to the number required to be delivered on such Original
Delivery Date.

 

 

 

Consequences of Late Delivery:

 

Without limiting the generality of this Confirmation, the Agreement and the
Equity Definitions, if for any reason Counterparty fails to deliver when due any
Shares required to be delivered hereunder and a Forward Price Reduction Date
occurs on or after the date such Shares are due and on or before the date such
Shares are delivered, Counterparty acknowledges and agrees that, in addition to
any other amounts for which Counterparty may be liable hereunder or under law
(but without duplication), Counterparty shall be liable to Dealer for an amount
equal to the product of the number of Shares so due but not yet delivered on or
prior to such Forward Price Reduction Date and the Forward Price Reduction
Amount for such Forward Price Reduction Date.

 

 

 

Representation and Agreement:

 

Section 9.11 of the Equity Definitions is hereby modified to exclude any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist or arise as a result of
the fact that Counterparty is the Issuer of the Shares.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment; provided that Section 11.2(e)(iii) shall be
deleted and that the issuance of stock options, restricted stock or restricted
stock units in the ordinary course pursuant to Counterparty’s employee incentive
plans shall not constitute a Potential Adjustment Event.

 

9

--------------------------------------------------------------------------------


 

Extraordinary Dividend:

 

Any dividend or distribution on the Shares which is not a Special Dividend and
which has an ex-dividend date occurring on any day following the Trade Date
(other than (i) any dividend or distribution of the type described in
Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions or (ii) a
regular, quarterly cash dividend in an amount per Share equal to or less than
the Forward Price Reduction Amount corresponding to the relevant quarter that
has an ex-dividend date no earlier than the Forward Price Reduction Date
corresponding to the relevant quarter).

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Event:

 

Section 12.1(b) of the Equity Definitions shall be amended by deleting the
remainder of such Section following the definition of “Reverse Merger” therein.

 

 

 

Tender Offer:

 

Applicable; provided that Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “15%.”

 

 

 

Delisting:

 

In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, NYSE MKT, The NASDAQ Global Select Market or
The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of the formal
interpretation”; and (ii) replacing the word “Shares” where it appears in clause
(X) with the words “Hedge Position.”

 

 

 

Failure to Deliver:

 

Applicable if Dealer is required to deliver Shares hereunder; otherwise, Not
Applicable.

 

 

 

Hedging Disruption:

 

Not applicable.

 

 

 

Increased Cost of Hedging:

 

Not applicable.

 

 

 

Increased Cost of Stock Borrow:

 

Applicable; provided that clause (C) of Section 12.9(b)(v) and the third, fourth
and fifth sentences therein shall be deleted.

 

 

 

Initial Stock Loan Rate:

 

50 basis points per annum.

 

 

 

Loss of Stock Borrow:

 

Applicable.

 

10

--------------------------------------------------------------------------------


 

Maximum Stock Loan Rate:

 

300 basis points per annum.

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer.

 

 

 

Consequences of Extraordinary Events:

 

The consequences that would otherwise apply under Article 12 of the Equity
Definitions to any applicable Extraordinary Event (excluding any Failure to
Deliver, Increased Cost of Stock Borrow or any event that also constitutes a
Bankruptcy Termination Event, but including, for the avoidance of doubt, any
other applicable Additional Disruption Event) shall not apply, and instead, the
consequences specified in Section 9 of this Confirmation shall apply.

 

 

 

Acknowledgements:

 

 

 

 

 

Non-Reliance:

 

Applicable.

 

 

 

Agreements and Acknowledgements Regarding Hedging Activities:

 

Applicable.

 

 

 

Additional Acknowledgements:

 

Applicable.

 

 

 

Calculation Agent:

 

Dealer; provided that following the occurrence and during the continuance of an
Event of Default of the type provided in Section 5(a)(vii) of the Agreement with
respect to which Dealer is the Defaulting Party, Counterparty shall have the
right to designate a leading dealer in the over-the-counter equity derivatives
market to act as the Calculation Agent.

Account Details:

 

 

 

 

 

Payments to Dealer:

 

Credit Suisse Capital LLC
Bank:
ABA:
SWIFT
BIC:
Account:
Beneficiary:
REF:

 

 

 

Payments to Counterparty:

 

Bank:
Account Name:
Account Number:
ABA:

 

 

 

Delivery of Shares to Dealer:

 

DTC Securities:

 

 

 

Delivery of Shares to Counterparty:

 

DTC LPA Number:

 

11

--------------------------------------------------------------------------------


 

4.             Conditions to Effectiveness:

 

(a)                                 The effectiveness of this Confirmation on
the Effective Date shall be subject to the following conditions:

 

(i)                                    The representations and warranties of
Counterparty contained in the Underwriting Agreement dated March 6, 2018 and
made by it with Dealer and the specified representatives of the underwriters
named therein, among others (the “Underwriting Agreement”), and any certificate
delivered pursuant thereto by Counterparty shall be true and correct on the
Effective Date as if made as of the Effective Date;

 

(ii)                                 Counterparty shall have performed all of
the obligations required to be performed by it under the Underwriting Agreement
on or prior to the Effective Date;

 

(iii)                              All of the conditions set forth in Section 8
of the Underwriting Agreement shall have been satisfied;

 

(iv)                             The First Time of Delivery (as defined in the
Underwriting Agreement) shall have occurred as provided in the Underwriting
Agreement;

 

(v)                                All of the representations and warranties of
Counterparty hereunder and under the Agreement shall be true and correct on the
Effective Date as if made as of the Effective Date;

 

(vi)                             Counterparty shall have performed all of the
obligations required to be performed by it hereunder and under the Agreement on
or prior to the Effective Date, including without limitation its obligations
under Sections 5, 6 and 11 hereof; and

 

(vii)                          Counterparty shall have delivered to Dealer an
opinion of counsel in form and substance reasonably satisfactory to Dealer with
respect to matters set forth in Section 3(a) of the Agreement and that the
Shares initially issuable hereunder have been duly authorized and, upon issuance
pursuant to the terms of the Transaction, will be validly issued, fully paid and
nonassessable (subject to customary exceptions, limitations and other
qualifications).

 

(b)                                 Notwithstanding the foregoing or any other
provision of this Confirmation, if (x) on or prior to 9:00 a.m, New York City
time, on the date the First Time of Delivery  (as defined in the Underwriting
Agreement) is scheduled to occur, Dealer, in its good faith and

 

12

--------------------------------------------------------------------------------


 

commercially reasonable judgment, is unable to borrow and deliver for sale the
Full Number of Shares or (y) in Dealer’s good faith and commercially reasonable
judgment, it would incur a stock loan cost of more than 50 basis points per
annum with respect to all or any portion of the Full Number of Shares (in each
case, an “Initial Hedging Disruption”), the effectiveness of this Confirmation
and the Transaction shall be limited to the number of Shares Dealer may borrow
at a cost of not more than 50 basis points per annum (such number of Shares, the
“Reduced Number of Shares”), which, for the avoidance of doubt, may be zero.

 

5.             Representations and Agreements of Counterparty:  Counterparty
represents and warrants to, and agrees with, Dealer as of the date hereof that:

 

(a)                                 Counterparty shall promptly provide written
notice to Dealer upon obtaining knowledge of (i) the occurrence or announcement
of any event that would constitute an Event of Default as to which it is the
Defaulting Party or a Potential Adjustment Event or (ii) any Announcement Date
in respect of an Extraordinary Event; provided that should Counterparty be in
possession of material non-public information regarding Counterparty,
Counterparty shall not communicate such information to Dealer;

 

(b)                                 Counterparty will keep available at all
times, for the purpose of issuance upon settlement of the Transaction as herein
provided, the maximum number of Shares of Counterparty as may be issuable upon
settlement of the Transaction.  The Shares of Counterparty issuable from time to
time upon settlement of the Transaction have been duly authorized and, when
delivered as contemplated by the terms of the Transaction upon settlement of the
Transaction, will be validly issued, fully-paid and non-assessable, and the
issuance of such Shares will not be subject to any pre-emptive or similar
rights;

 

(c)                                  [RESERVED]

 

(d)                                 Counterparty shall not take any action to
reduce or decrease the number of authorized and unissued Shares below the sum of
(i) the maximum number of Shares of Counterparty as may be issuable upon
settlement of the Transaction plus (ii) the total number of Shares issuable upon
settlement (whether by net share settlement or otherwise) of any other
transaction or agreement to which it is a party (or, if greater, the number of
Shares reserved by Counterparty for settlement of or delivery under such
transaction or agreement);

 

(e)                                  Counterparty will not repurchase any Shares
if, immediately following such repurchase, the Number of Shares plus the “Number
of Shares” under any letter agreement (an “Option Forward Confirmation”), dated
within 30 calendar days of the Trade Date, between Dealer and Counterparty in a

 

13

--------------------------------------------------------------------------------


 

form substantially similar to this Confirmation, except for the “Number of
Shares,” “Trade Date” and “Effective Date”, would be equal to or greater than
8.5% of the number of then-outstanding Shares and it will notify Dealer promptly
upon the announcement or consummation of any repurchase of Shares that, taken
together with the amount of all repurchases since the date of the last such
notice (or, if no such notice has been given, the Trade Date), would increase
such percentage by more than 1% of the number of then-outstanding Shares;

 

(f)                                   As of the Trade Date and as of the date of
any payment or delivery by Counterparty or Dealer hereunder, it is not and will
not be “insolvent” (as such term is defined under Section 101(32) of the
Bankruptcy Code);

 

(g)                                  Neither Counterparty nor any of its
“affiliated purchasers” (as defined by Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall take any action that would cause any purchases of Shares
by Dealer or any of its affiliates in connection with any Cash Settlement or Net
Share Settlement not to meet the requirements of the safe harbor provided by
Rule 10b-18 if such purchases were made by Counterparty.  Without limiting the
generality of the foregoing, during any Unwind Period, except with the prior
written consent of Dealer, Counterparty will not, and will cause its affiliated
purchasers (as defined in Rule 10b-18) not to, directly or indirectly
(including, without limitation, by means of a derivative instrument) purchase,
offer to purchase, place any bid or limit order that would effect a purchase of,
or announce or commence any tender offer relating to, any Shares (or equivalent
interest, including a unit of beneficial interest in a trust or limited
partnership or a depository share) or any security convertible into or
exchangeable for the Shares.  However, the foregoing shall not (a) limit
Counterparty’s ability, pursuant to any issuer “plan” (as defined in
Rule 10b-18), to re-acquire Shares from employees in connection with such plan
or program, (b) limit Counterparty’s ability to withhold Shares to cover tax
liabilities associated with such a plan, (c) prohibit any purchases effected by
or for an issuer “plan” by an “agent independent of the issuer” (each as defined
in Rule 10b-18), (d) otherwise restrict Counterparty’s or any of its affiliates’
ability to repurchase Shares under privately negotiated, off-exchange
transactions with any of its employees, officers, directors, affiliates or any
third party that are not expected to result in market transactions or (e) limit
Counterparty’s ability to grant stock and options to “affiliated purchasers” (as
defined in Rule 10b-18) or the ability of such affiliated purchasers to acquire
such stock or options in connection with any issuer “plan” (as defined in
Rule 10b-18) for directors, officers and employees or any agreements with
respect to any such plan for directors, officers or employees of any entities
that are acquisition targets of Counterparty, and in connection with any such
purchase under (a) through (e) above, Counterparty will be deemed to represent
to Dealer that such purchase does not constitute a “Rule 10b-18 purchase” (as
defined in Rule 10b-18);

 

14

--------------------------------------------------------------------------------


 

(h)                                 Counterparty will not engage in any
“distribution” (as defined in Regulation M promulgated under the Exchange Act
(“Regulation M”)) that would cause a “restricted period” (as defined in
Regulation M) to occur during any Unwind Period;

 

(i)                                     During any Unwind Period, Counterparty
shall: (i) prior to the opening of trading in the Shares on any day on which
Counterparty makes, or expects to be made, any public announcement (as defined
in Rule 165(f) under the Securities Act) of any Merger Transaction, to the
extent permitted by applicable law but in no event later than the time such
announcement is first made, notify Dealer of such public announcement;
(ii) promptly notify Dealer following any such announcement that such
announcement has been made; (iii) promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (A) Counterparty’s average daily Rule 10b-18 Purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the related announcement date that were not effected through Dealer or
its affiliates, if any, and (B) the number of Shares, if any, purchased pursuant
to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the three full
calendar months preceding such announcement date.  Such written notice shall be
deemed to be a certification by Counterparty to Dealer that such information is
true and correct.  In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders.  Counterparty acknowledges that any such notice may
result in a Regulatory Disruption or may affect the length of any ongoing Unwind
Period; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 11(c) of this Confirmation. 
“Securities Act” means the Securities Act of 1933, as amended.  “Merger
Transaction” means any merger, acquisition or similar transaction involving a
recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange
Act;

 

(j)                                    Counterparty is an “eligible contract
participant” (as such term is defined in the Commodity Exchange Act, as amended)
and an “accredited investor” (as defined in Section 2(a)(15)(ii) of the
Securities Act);

 

(k)                                 Counterparty is not entering into the
Transaction, and will not elect Cash Settlement or Net Share Settlement, to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares), in either case in violation of the Exchange Act or any
other applicable securities laws;

 

(l)                                     Counterparty (i) is capable of
evaluating investment risks independently, both in general and with regard to
all transactions and investment

 

15

--------------------------------------------------------------------------------


 

strategies involving a security or securities; (ii) will exercise independent
judgment in evaluating the recommendations of any broker-dealer or its
associated persons, unless it has otherwise notified the broker-dealer in
writing; and (iii) has total assets of at least $50 million as of the date
hereof;

 

(m)                             Without limiting the generality of Section 13.1
of the Equity Definitions, Counterparty acknowledges that Dealer is not making
any representations or warranties with respect to the treatment of the
Transaction, including without limitation ASC Topic 260, Earnings Per Share, ASC
Topic 815, Derivatives and Hedging, FASB Statements 128, 133, as amended, 149 or
150, EITF 00-19, 01-6, 03-6 or 07-5, ASC Topic 480, Distinguishing Liabilities
from Equity, ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own
Equity (or any successor issue statements) or under the Financial Accounting
Standards Board’s Liabilities & Equity Project;

 

(n)                                 Counterparty is in compliance with its
reporting obligations under the Exchange Act and its most recent Annual Report
on Form 10-K, together with all reports subsequently filed or furnished by it
pursuant to the Exchange Act and all public statements by it, taken together and
as amended and supplemented to the date of this representation, do not, as of
their respective dates, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(o)                                 Counterparty is not aware of any material
non-public information regarding itself or the Shares; Counterparty is entering
into this Confirmation and will provide any settlement method election notice in
good faith and not as part of a plan or scheme to evade compliance with
Rule 10b-5 or any other provision of the federal securities laws; and
Counterparty has consulted with its own advisors as to the legal aspects of its
adoption and implementation of this Confirmation under Rule 10b5-1 under the
Exchange Act (“Rule 10b5-1”);

 

(p)                                 [RESERVED]

 

(q)                                 Counterparty is not, and after giving effect
to the transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended;

 

(r)                                    Counterparty understands, agrees and
acknowledges that no obligations of Dealer to it hereunder shall be entitled to
the benefit of deposit insurance and that such obligations shall not be
guaranteed by any affiliate of Dealer or any governmental agency;

 

16

--------------------------------------------------------------------------------


 

(s)                                   Counterparty: (i) is an “institutional
account” as defined in FINRA Rule 4512(c); and (ii) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities, and
will exercise independent judgment in evaluating any recommendations of Dealer
or its associated persons; and

 

(t)                                    COUNTERPARTY UNDERSTANDS THAT THE
TRANSACTION IS SUBJECT TO COMPLEX RISKS WHICH MAY ARISE WITHOUT WARNING AND
MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR QUICKLY AND IN UNANTICIPATED
MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND CONDITIONS AND ASSUME
(FINANCIALLY AND OTHERWISE) SUCH RISKS.

 

6.             Issuance of Shares by Counterparty:  Counterparty acknowledges
and agrees that any Shares delivered by Counterparty to Dealer on any Settlement
Date or Net Share Settlement Date will be newly issued. Counterparty further
acknowledges and agrees that, except to the extent that the Private Placement
Procedures in Annex A apply, any Shares delivered by Counterparty to Dealer on
any Settlement Date or Net Share Settlement Date will be (i) approved for
listing or quotation on the Exchange, subject to official notice of issuance and
(ii) registered under the Exchange Act.  On the basis of the Forward Letter (as
hereinafter defined), such Shares, when delivered by Dealer (or an affiliate of
Dealer) to securities lenders from whom Dealer (or an affiliate of Dealer)
borrowed Shares in connection with hedging its exposure to the Transaction, will
be freely saleable without further registration or other restrictions under the
Securities Act in the hands of those securities lenders, irrespective of whether
any such stock loan is effected by Dealer or an affiliate of Dealer. 
Accordingly, Counterparty agrees that, except to the extent that the Private
Placement Procedures in Annex A apply, any Shares so delivered will not bear a
restrictive legend and will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.

 

7.             Termination on Bankruptcy:  The parties hereto agree that,
notwithstanding anything to the contrary in the Agreement or the Equity
Definitions, the Transaction constitutes a contract to issue a security of
Counterparty as contemplated by Section 365(c)(2) of the Bankruptcy Code (as
defined below) and that the Transaction and the obligations and rights of
Counterparty and Dealer (except for any liability as a result of breach of any
of the representations or warranties provided by Counterparty in Section 5
above) shall immediately terminate, without the necessity of any notice, payment
(whether directly, by netting or otherwise) or other action by Counterparty or
Dealer, if, on or prior to the final Settlement Date, Cash Settlement Payment
Date or Net Share Settlement Date, an Insolvency Filing occurs (a “Bankruptcy
Termination Event”).

 

8.             Special Dividends:  If an ex-dividend date for a Special Dividend
occurs on or after the Trade Date and on or prior to the Maturity Date (or, if
later, the last date on which Shares are delivered by Counterparty to Dealer in
settlement of the Transaction), Counterparty shall pay to Dealer on the earlier
of (i) the date on which such Special Dividend is paid by the Issuer to holders
of record of the Shares, (ii) the Designated Date where the Undesignated Shares

 

17

--------------------------------------------------------------------------------


 

become equal to zero and (iii) the Maturity Date an amount, as determined by the
Calculation Agent, in cash equal to the product of (a) per Share amount of such
Special Dividend, and (b) the Remaining Amount on such ex-dividend date. 
“Special Dividend” means any cash dividend or distribution declared by the
Issuer with respect to the Shares that is specified by the board of directors of
the Issuer as an “extraordinary” dividend and that Counterparty designates as a
Special Dividend hereunder by written notice given to Dealer promptly after the
declaration of such dividend or distribution. “Remaining Amount” means, at any
time, the sum of (i) the number of Undesignated Shares as of such time,
(ii)(A) if any, the number of Designated Shares for any Designated Date
occurring prior to such time for which the related Unwind Period has not been
completed at such time minus (B) the number of Unwound Shares for such Unwind
Period at such time and (iii) if any Aggregate Net Share Number or Net Share
Settlement Number, as applicable, as of such time is (A) a positive number and
(B) has not been delivered by Counterparty to Dealer pursuant to “Net Share
Settlement” above, such Aggregate Net Share Number or Net Share Settlement
Number, as applicable.

 

9.             Acceleration Events:

 

(a)                                 Notwithstanding anything to the contrary
herein, in the Agreement or in the Equity Definitions, at any time following the
occurrence and during the continuation of an Acceleration Event, Dealer (or, in
the case of an Acceleration Event that is an Event of Default or a Termination
Event, the party that would be entitled to designate an Early Termination Date
in respect of such event pursuant to Section 6 of the Agreement) shall, by not
more than 20 days’ notice to the other party, have the right to designate by
notice to the other party any Scheduled Trading Day not earlier than the day
such notice is effective to be the “Early Valuation Date” but which, in the case
of an Acceleration Event that results from the commencement of any proceeding
with respect to Counterparty under the Bankruptcy Code other than in a
Bankruptcy Termination Event, shall be the Scheduled Trading Day on which such
proceeding is commenced (or, if not commenced on such a day, the following
Scheduled Trading Day), in which case the provisions set forth in this Section 9
shall apply in lieu of Section 6 of the Agreement or Article 12 of the Equity
Definitions.

 

(b)                                 If the Early Valuation Date occurs on a date
that is not during an Unwind Period, then the Early Valuation Date shall be
deemed to be a Designated Date for a Physical Settlement, and the number of
Designated Shares for such Designated Date shall be the number of Undesignated
Shares on the Early Valuation Date; provided that in the case of an Acceleration
Event of the type described in paragraph (e)(iii) or (iv) below, the number of
Designated Shares for such Designated Date shall be only such number of
Designated Shares necessary so that such Acceleration Event shall no longer
exist after such Physical Settlement, as determined by the Calculation Agent;
and, provided, further, that in the case of an Acceleration Event of the type
described in paragraph (e)(i) below and resulting from the commencement of any
proceeding with respect to Counterparty under the Bankruptcy Code other than in
a Bankruptcy

 

18

--------------------------------------------------------------------------------


 

Termination Event, the Early Valuation Date shall be deemed to be the last
Unwind Date for a Cash Settlement and in such case the aggregate net loss or
cost reasonably determined by Dealer as of the related Early Valuation Date in
connection with unwinding its Hedge Positions shall be added to the Forward Cash
Settlement Amount (or, if an aggregate net gain is so determined, such gain
shall be subtracted therefrom).

 

(c)                                  If the Early Valuation Date occurs during
an Unwind Period, then (i) (A) the last Unwind Date of such Unwind Period shall
occur on the Early Valuation Date, (B) a settlement shall occur in respect of
such Unwind Period, and the settlement method elected by Counterparty in respect
of such settlement shall apply, and (C) the number of Designated Shares for such
settlement shall be deemed to be the number of Unwound Shares for such Unwind
Period on the Early Valuation Date, and (ii) (A) the Early Valuation Date shall
be deemed to be an additional Designated Date for a Physical Settlement and
(B) the number of Designated Shares for such additional Designated Date shall be
the Remaining Amount on the Early Valuation Date; provided that in the case of
an Acceleration Event of the type described in paragraph (e)(iii) or (iv) below,
the number of Designated Shares for such additional Designated Date shall be
only such number of Designated Shares necessary so that such Acceleration Event
shall no longer exist after such Physical Settlement, as determined by the
Calculation Agent; and, provided, further, that in the case of an Acceleration
Event of the type described in paragraph (e)(i) below and resulting from the
commencement of any proceeding with respect to Counterparty under the Bankruptcy
Code other than in a Bankruptcy Termination Event, the Early Valuation Date
shall be deemed to be the last Unwind Date of an additional Unwind Period for a
Cash Settlement and the number of Designated Shares for such settlement shall be
deemed to be the Remaining Amount on the Early Valuation Date and in such case
the aggregate net loss or cost reasonably determined by Dealer as of the related
Early Valuation Date in connection with unwinding its Hedge Positions shall be
added to the Forward Cash Settlement Amount (or, if an aggregate net gain is so
determined, such gain shall be subtracted therefrom).

 

(d)                                 Notwithstanding the foregoing, in the case
of an Early Valuation Date that occurs due to an announcement of a
Nationalization or a Merger Event, if at the time of the related Settlement Date
or Net Share Settlement Date, as applicable, the Shares have changed into cash
or any other property or the right to receive cash or any other property, such
cash, other property or right shall be deliverable instead of such Shares.

 

(e)                                  “Acceleration Event” means:

 

(i)                                     any Event of Default or Termination
Event, other than an Event of Default or Termination Event that also constitutes
a Bankruptcy

 

19

--------------------------------------------------------------------------------


 

Termination Event, that would give rise to the right of either party to
designate an Early Termination Date pursuant to Section 6 of the Agreement;

 

(ii)                                  the announcement of any event or
transaction that, if consummated, would result in a Merger Event, Tender Offer,
Nationalization, Delisting or Change in Law, in each case, as determined by the
Calculation Agent;

 

(iii)                               a Loss of Stock Borrow;

 

(iv)                              the declaration or payment by Counterparty of
any Extraordinary Dividend;

 

(v)                                 the occurrence of a Market Disruption Event
during an Unwind Period and the continuance of such Market Disruption Event for
at least eight Scheduled Trading Days;

 

(vi)                              the occurrence of an Excess Section 13
Ownership Position or Excess Regulatory Ownership Position; or

 

(vii)                           the occurrence of the Maturity Date during an
Unwind Period.

 

10.          Private Placement Procedures:  If either Dealer or Counterparty
reasonably determines in good faith, based on the advice of counsel, that
Counterparty will be unable to comply with the covenant set forth in the second
sentence of Section 6 of this Confirmation because of a change in law or a
change in the policy of the Securities and Exchange Commission (“SEC”) or its
staff (the “Staff”), or Dealer otherwise reasonably determines, based on the
advice of counsel, that in its reasonable opinion any Shares to be delivered to
Dealer by Counterparty hereunder may not be freely returned by Dealer or its
affiliates to securities lenders as contemplated by Section 6 of this
Confirmation (in either case without regard to exceptions therein), then
delivery of any such Shares (the “Restricted Shares”) shall be effected pursuant
to Annex A hereto, unless waived by Dealer.

 

11.          Rule 10b5-1; Share Purchases by Dealer

 

(a)                                 The parties acknowledge that, following any
election of Cash Settlement or Net Share Settlement by Counterparty, this
Confirmation is intended to constitute a binding contract satisfying the
requirements of Rule 10b5-1(c) of the Exchange Act and agree that this
Confirmation shall be interpreted to comply with such requirements.

 

(b)                                 The times and prices at which Dealer (or its
agent or affiliate) purchases any Shares during any Unwind Period shall be at
Dealer’s good faith and commercially reasonable discretion.  Counterparty
acknowledges that during any Unwind Period Counterparty does not have, and shall
not attempt to exercise, any influence over how, when or whether to effect
purchases of Shares or any other transactions by Dealer (or its agent or

 

20

--------------------------------------------------------------------------------


 

affiliate) in connection with this Confirmation. Counterparty agrees that during
any Unwind Period it will not enter into or alter any corresponding or hedging
transaction or position with respect to the Shares.

 

(c)                                  Counterparty hereby agrees with Dealer that
during any Unwind Period Counterparty shall not communicate, directly or
indirectly, any material non-public information (within the meaning of such term
under Rule 10b5-1) to any employee of Dealer (or its agents or affiliates) who
is directly involved with the hedging of, and trading with respect to, the
Transaction.  Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of the Transaction must be effected in
accordance with the requirements for the amendment or termination of a contract,
instruction or plan under Rule 10b5-1(c). Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no such amendment, modification or waiver
shall be made at any time at which Counterparty or any officer, director,
manager or similar person of Counterparty is aware of any material non-public
information regarding Counterparty or the Shares.

 

(d)                                 Following any election of Cash Settlement or
Net Share Settlement by Counterparty, in addition to the representations,
warranties and covenants in the Agreement and elsewhere in this Confirmation,
Dealer represents, warrants and covenants to Counterparty that Dealer shall use
commercially reasonable efforts, during any Unwind Period, to make all purchases
of Shares in connection with such election in a manner that would comply with
the limitations set forth in clauses (b)(1), (b)(2), (b)(3) and (b)(4) and
(c) of Rule 10b-18, as if such rule were applicable to such purchases (and
considering only such purchases when determining compliance with the foregoing
provisions), after taking into account any applicable SEC no-action letters as
appropriate, subject to any delays between the execution and reporting of a
trade of the Shares on the Exchange and other circumstances beyond Dealer’s
control; provided that, during any Unwind Period, the foregoing agreement shall
not apply to purchases made to dynamically hedge for Dealer’s own account or the
account of its affiliate(s) the optionality arising under in connection with
such Settlement (including, for the avoidance of doubt, timing optionality); and
provided, further, that, without limiting the generality of the first sentence
of this paragraph (d), Dealer shall not be responsible for any failure to comply
with Rule 10b-18(b)(3) to the extent any transaction that was executed (or
deemed to be executed) by or on behalf of Counterparty or an “affiliated
purchaser” (as defined under Rule 10b-18) pursuant to a separate agreement is
not deemed to be an “independent bid” or an “independent transaction” for
purposes of Rule 10b-18(b)(3).

 

21

--------------------------------------------------------------------------------


 

12.          Capped Number of Shares:  Notwithstanding any other provision of
the Agreement or this Confirmation, in no event will Counterparty be required to
deliver in the aggregate in respect of all Settlement Dates, Net Share
Settlement Dates or other dates on which Shares are delivered in respect of any
amount owed under this Confirmation a number of Shares greater than the product
of 1.5 and the Number of Shares (the “Capped Number”). Counterparty represents
and warrants to Dealer (which representation and warranty shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares that are
not reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”).  In the event Counterparty shall
not have delivered the full number of Shares otherwise deliverable as a result
of this Section 12 (the resulting deficit, the “Deficit Shares”), Counterparty
shall be obligated to deliver Shares, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, when, and to the
extent, that (A) Shares are repurchased, acquired or otherwise received by
Counterparty or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration) and are not required
to be used for any other purpose, (B) authorized and unissued Shares reserved
for issuance in respect of other transactions as of the Trade Date become no
longer so reserved and (C)  Counterparty authorizes any additional unissued
Shares that are not reserved for other transactions (such events as set forth in
clauses (A), (B) and (C) above, collectively, the “Share Issuance Events”). 
Counterparty shall promptly notify Dealer of the occurrence of any of the Share
Issuance Events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares to be delivered) and, as promptly as
reasonably practicable after such Share Issuance Event (or, if later, on the
Settlement Date or the date of any Private Placement Settlement for which there
are Deficit Shares), deliver such Shares. Counterparty shall not, until
Counterparty’s obligations under the Transaction have been satisfied in full,
use any Shares that become available for potential delivery to Dealer as a
result of any Share Issuance Event for the settlement or satisfaction of any
transaction or obligation other than the Transaction, the “Transaction” under
any Option Forward Confirmation or any other forward transaction under a
confirmation entered into by the Counterparty and another dealer pursuant to the
Underwriting Agreement or pursuant to any other equity distribution agreement
related to the Shares (each, an “Other Dealer’s Transaction”) or reserve any
such Shares for future issuance for any purpose other than to satisfy
Counterparty’s obligations to Dealer under the Transaction, the “Transaction”
under any Option Forward Confirmation or any Other Dealer’s Transaction. 
Allocation of any Shares that become available for potential delivery to Dealer
or any dealer party to an Other Dealer’s Transaction as a result of any Share
Issuance Event shall be allocated to the Transaction, the “Transaction” under
any Option Forward Confirmation and any Other Dealer’s Transaction on a ratable
basis in accordance with the respective remaining Share delivery obligations
thereunder.

 

13.          Transfer, Assignment and Designation:

 

(a)                                 Notwithstanding any provision of the
Agreement to the contrary, Dealer may assign, transfer and set over all rights,
title and interest, powers, privileges and remedies of Dealer under the
Transaction, in whole or part, to an affiliate of Dealer without the consent of
Counterparty; provided that (i) no Event of Default, Potential Event of Default
or Termination Event

 

22

--------------------------------------------------------------------------------


 

with respect to which Dealer or such affiliate is the Defaulting Party or an
Affected Party, as the case may be, exists or would result therefrom, (ii) no
Acceleration Event or other event giving rise to a right or responsibility to
designate an Early Valuation Date or otherwise terminate or cancel the
Transaction or to make an adjustment to the terms of the Transaction would
result therefrom, and (iii) Counterparty shall not, as a result of such
assignment or transfer, (A) be required to pay to Dealer or such affiliate an
additional amount in respect of an Indemnifiable Tax, (B) receive a payment from
which an amount is required to be deducted or withheld for or on account of a
Tax as to which no additional amount is required to be paid, or (C) become
subject to the jurisdiction of any state or country other than the United States
of America.

 

(b)                                 Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations. 
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

 

14.          Indemnity:  Counterparty agrees to indemnify Dealer and its
affiliates and their respective directors, officers, agents and controlling
parties (Dealer and each such affiliate or person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities, joint and
several, incurred by or asserted against such Indemnified Party, that arise out
of, are in connection with, or relate to, a breach of any covenant or
representation made by Counterparty in this Confirmation or the Agreement, and
Counterparty will reimburse any Indemnified Party for all reasonable expenses
(including reasonable legal fees and expenses) in connection with the
investigation of, preparation for, or defense of any pending or threatened claim
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a party thereto. Counterparty will not be liable under this Indemnity
paragraph to the extent that any such loss, claim, damage, liability or expense
results from an Indemnified Party’s gross negligence, bad faith or willful
misconduct or Dealer’s breach of this Confirmation or the Agreement. If for any
reason the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability not resulting from its gross negligence, bad faith or willful
misconduct, provided that no person guilty of fraudulent misrepresentation shall
be entitled to contribution.

 

15.          No Collateral; Netting; Setoff:

 

(a)                                 Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.

 

23

--------------------------------------------------------------------------------


 

(b)                                 If on any date any Shares would otherwise be
deliverable under the Transaction or any Option Forward Confirmation by
Counterparty to Dealer and by Dealer to Counterparty, then, on such date, each
party’s obligations to make delivery of such Shares will be automatically
satisfied and discharged and, if the aggregate number of Shares that would
otherwise have been deliverable by one party exceeds the aggregate number of
Shares that would have otherwise been deliverable by the other party, replaced
by an obligation upon the party by whom the larger aggregate number of Shares
would have been deliverable to deliver to the other party the excess of the
larger aggregate number over the smaller aggregate number.

 

(c)                                  The parties agree that upon the occurrence
of an Event of Default or Termination Event with respect to a party who is the
Defaulting Party or the Affected Party (“X”), the other party (“Y”) will have
the right (but not be obliged) without prior notice to X or any other person to
set-off or apply any obligation of X owed to Y (or any affiliate of Y) (whether
or not matured or contingent and whether or not arising under the Agreement, and
regardless of the currency, place of payment or booking office of the
obligation) against any obligation of Y (or any affiliate of Y) owed to X
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation).  Y will give notice to the other party of any set-off effected
under this Section 15.

 

(d)                                 Amounts (or the relevant portion of such
amounts) subject to set-off may be converted by Y into the Termination Currency
or into Shares, at the election of Y, at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency or Shares.  If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained.  Nothing in this Section 15 shall be
effective to create a charge or other security interest.  This Section 15 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).

 

(e)                                  Notwithstanding anything to the contrary in
the foregoing, Dealer agrees not to set off or net amounts due from Counterparty
with respect to the Transaction against amounts due from Dealer (or its
affiliate) to Counterparty with respect to contracts or instruments that are not
Equity Contracts; provided, however, that, and notwithstanding any provision to
the contrary set forth in this Confirmation or in the Agreement, Dealer may not
use this provision or any other set-off or recoupment right under this
Confirmation or the Agreement as a basis for any action under or nonperformance
of its obligations under any loan, letter of credit or other

 

24

--------------------------------------------------------------------------------


 

borrowing arrangement with Counterparty as borrower and to which Dealer or any
affiliate of Dealer is a participating lender, with respect to which the terms
of such loan, letter of credit or other borrowing arrangement shall control. 
“Equity Contract” means any transaction or instrument that does not convey to
Dealer rights, or the ability to assert claims, that are senior to the rights
and claims of common stockholders in the event of Counterparty’s bankruptcy.

 

16.          Delivery of Cash:  For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transaction, except (i) as set forth under
Section 8 above or (ii) in circumstances where the cash settlement thereof is
within Counterparty’s control (including, without limitation, where Counterparty
so elects to deliver cash or fails timely to deliver Shares in respect of such
settlement).  For the avoidance of doubt, the preceding sentence shall not be
construed as limiting any damages that may be payable by Counterparty as a
result of a breach of or an indemnity under this Confirmation or the Agreement.

 

17.          Status of Claims in Bankruptcy:  Dealer acknowledges and agrees
that this Confirmation is not intended to convey to Dealer rights with respect
to the transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transaction other than the Transaction.

 

18.          Limit on Beneficial Ownership:  Notwithstanding anything to the
contrary in the Agreement or this Confirmation, in no event shall Dealer be
entitled to receive, or be deemed to receive, Shares to the extent that, upon
such receipt of such Shares, and after taking into account any Shares
concurrently delivered by Seller under any Option Forward Confirmation,  (i) the
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
the rules promulgated thereunder) of Shares by Dealer, any of its affiliates’
business units subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer with respect to “beneficial ownership” of any Shares
(collectively, “Dealer Group”) would be equal to or greater than 8.5% of the
outstanding Shares (an “Excess Section 13 Ownership Position”) or (ii) Dealer,
Dealer Group or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law (the
“DGCL Takeover Statute”) or any state or federal bank holding company or banking
laws, or other federal, state or local laws (including, without limitation, the
Federal Power Act), regulations or regulatory orders applicable to ownership of
Shares (“Applicable Laws”), would own, beneficially own, constructively own,
control, hold the power to vote or otherwise meet a relevant definition of
ownership in excess of a number of Shares equal to (x) the lesser of (A) the
maximum number of Shares that would be permitted under Applicable Laws and
(B) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal

 

25

--------------------------------------------------------------------------------


 

regulator, such as a state or federal banking regulator or the Federal Energy
Regulatory Commission) of a Dealer Person under Applicable Laws (including,
without limitation, “interested stockholder” or “acquiring person” status under
the DGCL Takeover Statute) and with respect to which such requirements have not
been met or the relevant approval has not been received or that would give rise
to any consequences under the constitutive documents of Counterparty or any
contract or agreement to which Counterparty is a party, in each case minus
(y) 1% of the number of Shares outstanding on the date of determination (such
condition described in clause (ii), an “Excess Regulatory Ownership Position”). 
Dealer shall notify Counterparty promptly if, at any time, an Excess Section 13
Ownership Position or an Excess Regulatory Ownership Position has occurred or
would occur as a result of a delivery by Counterparty to Dealer.  If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Dealer gives notice to Counterparty that such delivery would not result in
(x) Dealer Group directly or indirectly so beneficially owning in excess of 8.5%
of the outstanding Shares or (y) the occurrence of an Excess Regulatory
Ownership Position.

 

19.          Acknowledgements:

 

(a)                                 Counterparty acknowledges that:

 

(i)                                     During the term of the Transaction,
Dealer and its affiliates may buy or sell Shares or other securities or buy or
sell options or futures contracts or enter into swaps or other derivative
securities in order to establish, adjust or unwind its hedge position with
respect to the Transaction.

 

(ii)                                  Dealer and its affiliates may also be
active in the market for the Shares and derivatives linked to the Shares other
than in connection with hedging activities in relation to the Transaction,
including acting as agent or as principal and for its own account or on behalf
of customers.

 

(iii)                               Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
Counterparty’s securities shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Settlement Price.

 

(iv)                              Any market activities of Dealer and its
affiliates with respect to the Shares may affect the market price of the Shares,
as well as any Settlement Price, each in a manner that may be adverse to
Counterparty.

 

(v)                                 The Transaction is a derivative transaction;
Dealer and its affiliates may purchase or sell Shares for their own account at
prices that

 

26

--------------------------------------------------------------------------------


 

may be greater than, or less than, the prices paid or received by Counterparty
under the terms of the Transaction.

 

(b)                                 The parties intend for this Confirmation to
constitute a “Contract” as described in the letter dated October 6, 2003
submitted on behalf of GS&Co. to Paula Dubberly of the Staff to which the Staff
responded in an interpretive letter dated October 9, 2003 (the “Forward
Letter”).

 

(c)                                  The parties hereto intend for:

 

(i)                                    this Transaction to be a “securities
contract” as defined in Section 741(7) of the Bankruptcy Code, qualifying for
the protections under Sections 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j),
548(d)(2), 555 and 561 of the Bankruptcy Code;

 

(ii)                                 the rights given to Dealer pursuant to
“Acceleration Events” in Section 9 above to constitute “contractual rights” to
cause the liquidation of a “securities contract” and to set off mutual debts and
claims in connection with a “securities contract”, as such terms are used in
Sections 555 and 362(b)(6) of the Bankruptcy Code;

 

(iii)                              Dealer to be a “financial institution” within
the meaning of Section 101(22) of the Bankruptcy Code;

 

(iv)                             any cash, securities or other property provided
as performance assurance, credit support or collateral with respect to the
Transaction to constitute “margin payments” and “transfers” under a “securities
contract” as defined in the Bankruptcy Code;

 

(v)                                all payments for, under or in connection with
the Transaction, all payments for Shares and the transfer of Shares to
constitute “settlement payments” and “transfers” under a “securities contract”
as defined in the Bankruptcy Code; and

 

(vi)                             any or all obligations that either party has
with respect to this Confirmation or the Agreement to constitute property held
by or due from such party to margin, guaranty or settle obligations of the other
party with respect to the transactions under the Agreement (including the
Transaction) or any other agreement between such parties.

 

(d)                                 In addition to the representations and
warranties in the Agreement and elsewhere in this Confirmation, Dealer
represents and warrants to Counterparty that it is an “eligible contract
participant” (as such term is defined in the Commodity Exchange Act, as amended)
and an “accredited investor” (as defined in Section 2(a)(15)(ii) of the
Securities Act) and that it is entering into the Transaction as principal and
not for the benefit of any third party.

 

27

--------------------------------------------------------------------------------


 

20.          Wall Street Transparency and Accountability Act.  In connection
with Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Swap Definitions or Equity Definitions incorporated
herein or the Agreement (including, but not limited to, rights arising from an
Acceleration Event, Increased Cost of Stock Borrow, any condition described in
clause (i) of Section 18, an Excess Regulatory Ownership Position or Illegality
(as defined in the Agreement)).

 

21.          Guarantee of Credit Suisse (USA), Inc. The obligations of Dealer in
respect of the Transaction hereunder will be guaranteed by Credit Suisse
(USA), Inc. pursuant to (i) the Guarantee, dated May 16, 2001, made by Credit
Suisse First Boston (USA), Inc. (by which name Credit Suisse (USA), Inc.
formerly was known) relating to certain financial transactions of Credit Suisse
First Boston Capital LLC (by which name Dealer formerly was known) or (ii) any
replacement or successor guarantee, which may be in the form of a general
guarantee or a guarantee that specifically references the Transaction (in each
case, the “Guarantee”). The parties agree and acknowledge that the Guarantee
shall be a Credit Support Document hereunder and that Credit Suisse (USA), Inc.
or any successor guarantor shall be a Credit Support Provider hereunder.

 

22.          Role of Agent. As a broker-dealer registered with the SEC, Credit
Suisse Securities (USA) LLC in its capacity as Agent will be responsible for
(i) effecting the Transactions, (ii) issuing all required confirmations and
statements to Dealer and Counterparty, (iii) maintaining books and records
relating to the Transactions as required by Rules 17a-3 and 17a-4 under the
Exchange Act and (iv) unless otherwise requested by Counterparty, receiving,
delivering, and safeguarding Counterparty’s funds and any securities in
connection with each Transaction, in compliance with Rule 15c3-3 under the
Exchange Act.

 

Credit Suisse Securities (USA) LLC is acting in connection with the Transactions
solely in its capacity as Agent for Dealer and Counterparty pursuant to
instructions from Dealer and Counterparty. Credit Suisse Securities (USA) LLC
shall have no responsibility or personal liability to Dealer or Counterparty
arising from any failure by Dealer or Counterparty to pay or perform any
obligations hereunder, or to monitor or enforce compliance by Dealer or
Counterparty with any obligation hereunder, including without limitation, any
obligations to maintain collateral. Each of Dealer and Counterparty agrees to
proceed solely against the other to collect or recover any securities or monies
owing to it in connection with or as a result of the Transactions. Credit Suisse
Securities (USA) LLC shall otherwise have no liability in respect of the
Transactions, except for its gross negligence or willful misconduct in
performing its duties as Agent.

 

The date and time of the Transaction evidenced hereby will be furnished by the
Agent to Dealer and Counterparty upon written request.

 

28

--------------------------------------------------------------------------------


 

The Agent will furnish to Counterparty upon written request a statement as to
the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.

 

Dealer is not a member of the SIPC (Securities Investor Protection Corporation).

 

Dealer represents that it is an “OTC derivatives dealer” as such term is defined
in the Exchange Act and is an affiliate of a broker-dealer that is registered
with and fully-regulated by the SEC, Credit Suisse Securities (USA) LLC.

 

23.          Notices:  For the purpose of Section 12(a) of the Agreement:

 

(a)                                 Address for notices or communications to
Dealer:

 

Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010

Attention: Tucker Martin

Telephone:

Facsimile:

Email:

 

with a copy to:

 

Credit Suisse Securities (USA) LLC

1 Madison Avenue, 9th Floor

New York, New York 10010

Attention: Senior Legal Officer

Telephone:

Facsimile:

Email:

 

(b)                                 Address for notices or communications to
Counterparty:

 

Address:                                                 Jack Sullivan
Corporate Finance Director and Assistant Treasurer
Duke Energy Corporation
550 South Tryon Street
Charlotte, NC 28202
Telephone: 
Email:

 

(c)                                  Section 12(a) of the Agreement hereby is
amended by adding, immediately before the comma, the words “or, in the case of
e-mail, on the date it is delivered.”

 

24.          Waiver of Right to Trial by Jury:  EACH OF COUNTERPARTY AND DEALER
HEREBY IRREVOCABLY WAIVES (ON SUCH PARTY’S OWN BEHALF AND,

 

29

--------------------------------------------------------------------------------


 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF SUCH PARTY’S
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS CONFIRMATION OR THE ACTIONS OF COUNTERPARTY AND DEALER OR ANY
OF THEIR AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

25.          Severability:  If any term, provision, covenant or condition of
this Confirmation, or the application thereof to any party or circumstance,
shall be held to be invalid or unenforceable in whole or in part for any reason,
the remaining terms, provisions, covenants, and conditions hereof shall continue
in full force and effect as if this Confirmation had been executed with the
invalid or unenforceable provision eliminated, so long as this Confirmation as
so modified continues to express, without material change, the original
intentions of the parties as to the subject matter of this Confirmation and the
deletion of such portion of this Confirmation will not substantially impair the
respective benefits or expectations of parties to the Agreement; provided that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 of the Agreement to the extent that it relates to, or is used in or
in connection with any such Section) shall be so held to be invalid or
unenforceable.

 

26.          Tax Disclosure:  Notwithstanding anything to the contrary herein,
in the Equity Definitions or in the Agreement, and notwithstanding any express
or implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

27.          Schedule Provisions:

 

(a)                                 For so long as the Agreement is in the form
of the 1992 ISDA Master Agreement, for purposes of Section 6(e) of the Agreement
and this Transaction:

 

(i)                                     Loss will apply.

(ii)                                  The Second Method will apply.

 

(b)                                 The Termination Currency shall be USD.

 

(c)                                  Other:

 

The text beginning with the word “if” in Section 5(a)(i) of the Agreement shall
be amended to read as follows: “if such failure is not remedied on or before the
second Local Business Day after notice of such failure is given to the party.”

 

30

--------------------------------------------------------------------------------


 

Cross Default: The provisions of Section 5(a)(vi) of the Agreement will apply to
Dealer and will apply to Counterparty with a Threshold Amount of 3% of
shareholders equity for each of Dealer’s Credit Support Provider and
Counterparty (provided that, in each case, (a) the text “, or becoming capable
at such time of being declared,” shall be deleted from Section 5(a)(vi)(1) of
the Agreement, (b) the following provision shall be added to the end of
Section 5(a)(vi) of the Agreement: “but a default under clause (2) above shall
not constitute an Event of Default if (x) the default was caused solely by error
or omission of an administrative or operational nature, (y) funds were available
to enable the party to make the payment when due and (z) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay” and (c) the term “Specified Indebtedness” shall have the meaning
specified in Section 14 of the Agreement, except that such term shall not
include obligations in respect of deposits received in the ordinary course of a
party’s banking business).

 

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Dealer and will not apply to Counterparty.

 

(d)                                 Part 2(b) of the ISDA Schedule — Payee
Representation:

 

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:

 

Counterparty is a corporation established under the laws of the State of
Delaware and is a U.S. person (as that term is defined in Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended).

 

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representation to Counterparty:

 

Dealer is a limited liability company established under the laws of the State of
Delaware and is a U.S. person (as that term is defined in Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended).

 

(e)                                  Part 3(a) of the ISDA Schedule — Tax Forms:

 

Party Required to Deliver Document

 

 

 

Form/Document/Certificate

 

Date by which to be Delivered

 

Counterparty

 

A complete and duly executed United States Internal Revenue Service Form W-9 (or
successor thereto.)

 

(i) Upon execution and delivery of the Agreement; (ii) promptly upon reasonable
demand by Dealer; and (iii) promptly upon learning that any such Form previously
provided by Counterparty has become obsolete or incorrect.

 

 

31

--------------------------------------------------------------------------------


 

Dealer

 

A complete and duly executed United States Internal Revenue Service Form W-9 (or
successor thereto.)

 

(i) Upon execution and delivery of the Agreement; and (ii) promptly upon
learning that any such Form previously provided by Dealer has become obsolete or
incorrect.

 

 

(f)                                   Section 2(c) will not apply to the
Transaction.

 

(g)                                  Section 12(a)(ii) of the Agreement hereby
is amended by deleting the text thereof and inserting “[Reserved]” in place of
such text.  Section 12(b) of the Agreement hereby is amended by striking the
word “telex” and the comma immediately preceding such word.  For the avoidance
of doubt, the text “electronic messaging system” as used in Section 12 of the
Agreement shall mean only electronic mail (also known as e-mail).

 

28.          Any calculation, adjustment, judgment or other determination made
hereunder by Dealer or any of its affiliates with respect to the Transaction
(including, for the avoidance of doubt, in its capacity as Calculation Agent)
shall be furnished to Counterparty by Dealer as soon as is reasonably
practicable, together with a report (in a commonly used file format for storage
and manipulation of financial data but without disclosing any proprietary models
of the Calculation Agent or other information that may be proprietary or subject
to contractual, legal or regulatory obligations to not disclose such
information) displaying in reasonable detail such calculation, adjustment
judgment or other determination, as the case may be, and the basis therefor;
provided, that, in the case of determinations that are not calculations,
adjustments or other amounts, such a report shall be required only to the extent
that such a report is reasonably necessary to show such determination or the
basis therefor because such determination or basis is not apparent and such a
report shall not be required where such determination is stated to be at
Dealer’s sole election or discretion.

 

29.          “Tax” and “Indemnifiable Tax” as defined in Section 14 of the
Agreement shall not include (i) any tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the United States
Internal Revenue Code of 1986, as amended (the “Code”), or any regulations
issued thereunder (a “Section 871(m) Tax”) or (ii) any U.S. federal withholding
tax imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”).  For the avoidance of
doubt, each of a Section 871(m) Tax and a FATCA Withholding Tax is a Tax the
deduction or withholding of which is required by applicable law for the purposes
of Section 2(d) of the Agreement.

 

30.          Other Forward Transactions.  Counterparty agrees that it shall not
cause to occur, or permit to exist, an Unwind Period at any time that there is
an “Unwind Period” (or equivalent term) under any Other Dealer’s Transaction.

 

[Signature page to follow.  Remainder of page intentionally left blank.]

 

32

--------------------------------------------------------------------------------


 

 

Yours sincerely,

 

 

 

CREDIT SUISSE CAPITAL LLC

 

 

 

By:

 /s/ Shui Wong

 

 

 Name: Shui Wong

 

 

Title: Authorized Signatory

 

 

 

By:

 /s/ Bik Kwan Chung

 

 

 Name: Bik Kwan Chung

 

 

Title: Authorized Signatory

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

acting as agent for Credit Suisse Capital LLC

 

 

 

By:

 /s/ Shui Wong

 

 

 Name: Shui Wong

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Confirmed as of the date first above written:

 

DUKE ENERGY CORPORATION

 

By:

 /s/ John L. Sullivan, III

 

 

Name: John L. Sullivan, III

 

 

Title: Assistant Treasurer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

FORWARD PRICE REDUCTION DATES AND AMOUNTS

 

Schedule I-1

--------------------------------------------------------------------------------


 

ANNEX A

 

PRIVATE PLACEMENT PROCEDURES

 

If Counterparty delivers Restricted Shares pursuant to Section 10 above (a
“Private Placement Settlement”), then:

 

(a)                                 the delivery of Restricted Shares by
Counterparty shall be effected in accordance with customary private placement
procedures for issuers comparable to Counterparty with respect to such
Restricted Shares reasonably acceptable to Dealer.  Counterparty shall not take,
or cause to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by
Counterparty to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer);

 

(b)                                 as of or prior to the date of delivery,
Dealer and any potential purchaser of any such Restricted Shares from Dealer (or
any affiliate of Dealer designated by Dealer) identified by Dealer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for
similarly-sized private placements of equity securities for issuers comparable
to Counterparty (including, without limitation, the right to have made available
to them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them); provided that,
prior to receiving or being granted access to any such information, any such
potential purchaser may be required by Counterparty to enter into a customary
non-disclosure agreement with Counterparty in respect of any such due diligence
investigation;

 

(c)                                  as of the date of delivery, Counterparty
shall enter into an agreement (a “Private Placement Agreement”) with Dealer (or
any affiliate of Dealer designated by Dealer) in connection with the private
placement of such Restricted Shares by Counterparty to Dealer (or any such
affiliate) and the private resale of such Restricted Shares by Dealer (or any
such affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size for
issuers comparable to Counterparty, in form and substance commercially
reasonably satisfactory to Dealer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating, without limitation, to
the mutual indemnification of, and contribution in connection with the liability
of the parties and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance

 

Annex A - 1

--------------------------------------------------------------------------------


 

letters, and shall provide for the payment by Counterparty of all reasonable
fees and expenses in connection with such resale, including all reasonable fees
and expenses of counsel for Dealer, and shall contain representations,
warranties, covenants and agreements of Counterparty customary for issuers
comparable to Counterparty and reasonably necessary or advisable to establish
and maintain the availability of an exemption from the registration requirements
of the Securities Act for such resales; and

 

(d)                                 in connection with the private placement of
such Restricted Shares by Counterparty to Dealer (or any such affiliate) and the
private resale of such Restricted Shares by Dealer (or any such affiliate),
Counterparty shall, if so requested by Dealer, prepare, in cooperation with
Dealer, a private placement memorandum customary for comparable private
placements and issuers comparable to Counterparty and otherwise in form and
substance reasonably satisfactory to Dealer.

 

In the case of a Private Placement Settlement, Dealer shall, in its good faith
discretion, adjust the amount of Restricted Shares to be delivered to Dealer
hereunder and/or the applicable Daily Forward Price(s) in a commercially
reasonable manner to reflect the fact that such Restricted Shares may not be
freely returned to securities lenders by Dealer and may only be saleable by
Dealer at a discount to reflect the lack of transferability and liquidity in
Restricted Shares based on actual charges incurred or discounts given.

 

If Counterparty delivers any Restricted Shares in respect of the Transaction,
Counterparty agrees that (i) such Shares may be transferred by and among Dealer
and its affiliates and (ii) after the minimum “holding period” within the
meaning of Rule 144(d) under the Securities Act has elapsed after the applicable
Settlement Date, Counterparty shall (so long as Dealer or any such affiliate is
not an “affiliate” of Counterparty within the meaning of Rule 144 under the
Securities Act) promptly remove, or cause the transfer agent for the Shares to
remove, any legends referring to any transfer restrictions from such Shares upon
delivery by Dealer (or such affiliate of Dealer) to Counterparty or such
transfer agent of seller’s and broker’s representation letters customarily
delivered in connection with resales of restricted securities pursuant to
Rule 144 under the Securities Act, each without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such affiliate of Dealer).

 

2

--------------------------------------------------------------------------------